An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In paragraph [0001] after “15/949,887,” please insert “and now US 10,875,943,”.

The Examine relies on the amendment and remarks made in applicants’ response dated 8/19/22 in with drawing the previous grounds of rejection.  Currently claims 1, 3 to 8 and 10 to 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090. The examiner can normally be reached Monday to Friday, 10 am till 5 pm.


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Mgm
8/24/2022